DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
During a telephone conversation with M. Fox on 8/23/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, 10-15 and 27.  
Affirmation of this election was made, without traverse in Applicants reply of 11/11/2022.  In the same reply, claims 16-26 were withdrawn from examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10-15 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Dairy Export Council.
US Dairy Export Council: U.S. DAIRY PROTEINS AND PERMEATES IN READY-TO-DRINK BEVERAGES; copyright 2017.

With regard to the prior art, the term/phrase "hydration beverage" encompasses sports drinks, per para. 0006 of the pending Specification.
With regard to the prior art, the term/phrase "substantially" encompasses for the most part (i.e. over 50%).  




Independent claim 1
The US Dairy Export Council teaches methods of making sports drink beverages (i.e. hydration beverages) (last para of col.1 on pg. 7). 

Dairy permeate
The US Dairy Export Council teaches the beverages comprise dairy permeate (ab., 1st two paras., last para of col.1 on pg. 7). 
This anticipates the claim of the use of dairy permeate in said beverages.

Acidification agent/pH 
The US Dairy Export Council teaches acidulants are used to achieve a pH of 3.5 or lower, including citric acid (starting at the top of page 8), an acidification agent.
This anticipates the claim of an acidification agent and a pH of less than 3.60.

Shelf stable
The US Dairy Export Council teaches the beverages are shelf-stable (ab.)

In summary, the teaching above anticipates the claim because the teaching provides: an express or inherent disclosure of every claim limitation, every element of the claimed invention is found in a beverage as in the claimed invention, a precise and detailed description of the invention is found in the single applied reference, and the reference provides an unambiguous disclosure of the claimed subject matter.

Applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims 
As for claims 2 and 10, the US Dairy Export Council teaches the dairy permeate is a milk permeate (ab. and throughout).

As for claims 6-7, the US Dairy Export Council teaches the permeates comprise sodium (Fig. 4), therefore when used to make the beverage they provide sodium ions, wherein sodium is added to the beverage.
As for the claim of the source of the sodium ion being from a sodium salt, as in claim 6; and
wherein the sodium salt is sodium chloride, table salt, or sea salt, as in claim 7, 
these limitations do not distinguish over the presence of sodium in the beverage taught above.
NOTE: The claims are toward a composition wherein patentability is toward the composition itself, any ingredients in the composition, and any chemical or physical structure they impart to the composition, as made.  Not the  source of the ingredients.  Therefore, the claim of the source of the sodium in the beverage fails to further limit the base claim, toward a beverage.




As for claim 10, the US Dairy Export Council teaches the use of whey and milk permeates, ultra-filtered permeates where proteins are removed from milk (i.e. filtered milk), indicating deproteinized milk permeates (see Dairy Permeate Ingredient Considerations).

As for claims 11 and 13, the US Dairy Export Council teaches the permeate in the beverage provides carbohydrates, including lactose, wherein the lactose is in amounts, including: 0.5%, 2.0% and 3 %, all anticipating the claim of a component concentration of:
6 wt% or less, as in claim 11; and
less than 5 wt%, as in claim 13.  

As for claim 12, lactose is a disaccharide, and the lactose taught by the US Dairy Export Council which therefore provides a carbohydrate component consisting of a disaccharide, as claimed.

As for claim 14, the US Dairy Export Council teaches the dairy permeate has amounts of protein as low as 33%, which shows it is substantially free of protein.  

As for claim 15, the US Dairy Export Council teaches steps of heat pasteurized (top of pg. 5) and teaches the beverages discussed therein are shelf-stable (ab.)


As for claim 27, The US Dairy Export Council teaches acidulants are used to achieve a pH of 3.5 or lower, as discussed above, therefore the teaching anticipates the claim of the beverage having a pH of less than 3.5, as claimed.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council, as applied to claims 1-2, 6-7, 10-15 and 27 above, further in view of IPC and Martyn. 
IPC: Iso Pure Company: Isopure® Zero Carb; copyright 2015.

Martyn: Nutritional Compositions; WO 2012/013975, published 2/02/2012.

On acidification agents: The US Dairy Export Council teaches the use of citric acid, as discussed above.

On lactose: The US Dairy Export Council teaches the dairy permeate in the beverage contributes lactose, wherein optional permeates include low amounts of lactose (see starting right above Fig. 1), therefore the amount of lactose provided to the beverage would be dependent on the amount of permeate in the beverage as a whole.
The US Dairy Export Council does not discuss the amount of lactose used in beverages.
IPC also teaches about beverages with milk protein and mineral ions (e.g. sports drinks), and further provides that they are lactose free, which encompasses and overlaps a lactose concentration of 0.1% or less, as claimed.


IPC teaches that by being lactose free there is a benefit to those who have discomfort when they consume it (see short article in its entirety).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising milk protein and mineral ions, as the modified teaching above, to include a lactose concentration of 0.1% or less, as claimed, because IPC illustrates that the art finds suitable for similar intended uses, including methods of making such these of beverages (see MPEP 2144.07); and further provides benefits to the consumer, in that by being lactose free discomfort in the body is avoided (see MPEP 2144.II).

On chloride concentration:  The US Dairy Export Council does not discuss the use of chloride.
Martyn also teaches methods of making sports/rehydration drinks (ab.; and pg. 8, ln. 28+) and further provides the source of chloride, as claimed, including in an amount of sodium chloride from about 1 to 300 mmol/L (pg. 13, ln. 14+).  Such a teaching encompasses a chloride concentration of about 20-40 mmol/L, as claimed, in view of the lack of guidance in the pending Specification of what type of concentration they are referring to.
Further because the chloride ion concentration in sodium chloride is about 61%, there would be 0.6 to 183 mmol/L of chloride ions in Martyn’s beverage, which also encompasses the claim of 20 to 40 mmol/L of a chloride concentration.


Martyn also provides that salt comprising chloride provides the benefit of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes (pg. 13, ln. 14+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making sports beverages, as the modified teaching above, to include a chloride concentration, because Martyn illustrates that the art finds suitable for similar intended uses, including methods of making sports beverages (see MPEP 2144.07); and further provides benefits of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes from the salt the chloride is provided in (see MPEP 2144.II).

As for claim 5, the US Dairy Export Council teaches acidulants are used to achieve a pH of 3.5 or lower, including citric acid (starting at the top of page 8), an acidification agent, as discussed above, which anticipates the claim wherein the concentration of citric acid provides for a pH of less than 3.6.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council, as applied to claims 1-2, 6-7, 10-15 and 27 above, further in view of SDA.
SDA: Sports Dietitians Australia: fact Sheet: Sports Drink; published June 2007.

As for claim 4, the US Dairy Export Council does not discuss the mmol/L of sodium ions in such a sports beverage.

SDA also teaches methods of making sports/rehydration beverages (see When should sports drink be used? 3. Recovery), and further provides that the beverage has a sodium ion concentration of 10 to 25 mmol/L of sodium (see What’s in a sports drink, 2. Electrolytes), which encompasses about 10-50 mmol/L of sodium, as claimed.

SDA teaches the sodium is beneficial for many reasons, including: 
it stimulates thirst receptors, so you are encouraged to drink more and hence replace fluids faster (see What’s in a sports drink, 2. Electrolytes);
it reduces urine losses before exercise begins (see When should sports drink be used? 1. Before Exercise);
to assist rehydration (see When should sports drink be used? 3. Recovery);
preventing hyponatraemia (low blood sodium) (see Common misconceptions about sports drinks 1. Sports drinks are high in salt); and
it improves the flavor (Summary).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making sports beverages, as the modified teaching above, to include , as claimed, because SDA illustrates that the art finds encompassing amounts of sodium as being suitable for similar intended uses, including methods of making sports beverages (see MPEP 2144.07); and further provides benefits to the use of sodium in encompassing amounts, including: it stimulates thirst receptors, so you are encouraged to drink more and hence replace fluids faster; it reduces urine losses before exercise begins; to assist rehydration; preventing hyponatraemia (low blood sodium); and it improves the flavor (see MPEP 2144.II).

Claims 6-7 are also rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council view of SDA, as applied to claim 4 above, further in view of Martyn. 
As for claims 6-7, the US Dairy Export Council does not discuss the source of sodium ions added as a salt, as in claim 6; wherein the salt is sodium chloride, as in claim 7.
Martyn also teaches methods of making sports/rehydration drinks (ab.; and pg. 8, ln. 28+) and further provides the source of sodium ions added as a salt, as in claim 6; wherein the salt is sodium chloride, as in claim 7.
Martyn also provides that said forms of sodium provide the benefit of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes (pg. 13, ln. 14+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making sports beverages, as the modified teaching above, to include the claimed sources of sodium, because Martyn illustrates that the art finds suitable for similar intended uses, including methods of making sports beverages (see MPEP 2144.07); and further provides benefits of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes (see MPEP 2144.II).


Response to Arguments
Claim Objections 
It is asserted, that Claim 3 has been amended to address the objection raised at page 5 of the Office Action. Reconsideration and withdrawal of the objection is respectfully requested. 
In response, Applicants timely response is appreciated, and said Objection is not re-issued herein.
 
Rejections under 35 U.&.C §112 
It is asserted, that Claims 3, 6, 10, 12 and 15 have been amended and comply with the requirements of 35 U.S.C. §l 12(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph. Reconsideration and withdrawal of this rejection is respectfully requested. 
Claims 8-9 and 15 were rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 8 and 9 have been cancelled without prejudice. Claim 15 has been amended and complies with 35 U.S.C. §112(d) or 
pre-AIA  35 U.S.C. §112, 4th paragraph. Reconsideration and withdrawal of this rejection is respectfully requested. 
In response, Applicants timely response is appreciated, and said Rejection is not re-issued herein.



Rejections under 35 U.S.C §102 
It is asserted, that US Dairy does not anticipate claim 1. The Office Action references to separate passages in US Dairy to reconstruct the features of claim 1, as discussed below. 

On a hydration beverage
It is asserted that US Dairy does not describe a hydration beverage. 
In response, the rejection of record proper includes, that with regard to the prior art, the term/phrase "hydration beverage" encompasses sports drinks, per para. 0006 of the pending Specification; and that the US Dairy Export Council teaches methods of making sports drink beverages (i.e. hydration beverages) (last para of col.1 on pg. 7). 
Therefore US Dairy does describe a hydration beverage.

On a dairy permeate
It is asserted that US Dairy does not describe the hydration beverage comprises a dairy permeate. The Abstract of US Dairy references dairy permeate only once, stating "[w]hile this category includes both refrigerated and shelf-stable beverages, demand is stronger for shelf-stable products which offer ease of distribution and storage" and "[m]ore in-depth descriptions of the nutritional and functional characteristics of whey and milk protein, as well as whey and milk permeate, are available in online publications...."  
Col. 2 of pg. 7 of US Dairy, stats "The primary formulation issues that could arise with permeate are related to the high levels of minerals. The calcium in permeate can settle when high levels (>7% added dry permeate) are used in a dry mix application at neutral pH. Calcium has higher solubility in acid conditions, so a high acid beverage will be easier to formulate with levels of permeate above 7%." There is no description at pg. 7 of a hydration beverage comprising a dairy permeate. 
In response, as Applicant admits, the Abstract of US Dairy references dairy permeate, at least twice, therefore this argument is not persuasive.

On an acidification agen0 and pH of less than 3.6
It is asserted that US Dairy does not describe the hydration beverage comprises an acidification agent or pH of less than 3.6. 
There is no description in the Abstract of a hydration beverage comprising an acidification agent and a pH of less than 3.6. 
Col. 2 of pg. 7 of US Dairy, stats "The primary formulation issues that could arise with permeate are related to the high levels of minerals. The calcium in permeate can settle when high levels (>7% added dry permeate) are used in a dry mix application at neutral pH. Calcium has higher solubility in acid conditions, so a high acid beverage will be easier to formulate with levels of permeate above 7%." There is no description at pg. 7 of a hydration beverage comprising an acidification agent. 
In response, the US Dairy Export Council teaches acidulants are used to achieve a pH of 3.5 or lower, including citric acid (starting at the top of page 8), an acidification agent.  This anticipates the claim of an acidification agent and a pH of less than 3.60.

On shelf stability
It is asserted that US Dairy does not describe a hydration beverage wherein the beverage is shelf stable. There is no description in the Abstract of a hydration beverage, wherein the beverage is shelf stable. 
Col. 2 of pg. 7 of US Dairy, stats "The primary formulation issues that could arise with permeate are related to the high levels of minerals. The calcium in permeate can settle when high levels (>7% added dry permeate) are used in a dry mix application at neutral pH.  Calcium has higher solubility in acid conditions, so a high acid beverage will be easier to formulate with levels of permeate above 7%." There is no description at pg. 7 of a hydration beverage, wherein the beverage is shelf stable. 
In response, the US Dairy Export Council teaches the beverages are shelf-stable (ab.), therefore this argument is not persuasive.


Rejections under 35 U.S.C. §103 
It is asserted, that as noted above, US Dairy does not anticipate the claimed composition, and none of remaining documents provide a teaching or suggestion of the limitations missing from US Dairy.
In response, the examiner does not agree, please see the responses above.
 



Unexpected discovery
 	It is asserted, that Applicants unexpected discovery is not also taught in US Dairy. As described at paragraph [0056] of Applicant's specification. Unexpectedly, it was demonstrated that a dairy permeate beverage that is heat treated at pH 3.6 or higher falls apart with calcium and other mineral components precipitating, leaving a thick sandy residue at the bottom of the container and, as a result, the beverage is not shelf stable. 
There is no teaching or suggestion in US Dairy that a shelf stable hydration beverage can be achieved with a dairy permeate and an acidification agent at a pH of less than 3.60, as recited in claim 1. IPC, Martyn, and SDA also do not provide this teaching. 
For at least these reasons, claim 1, and claims that depend therefrom, are patentable over US Dairy, alone or in combination with one or more of IPC, Martyn, and SDA. Reconsideration and withdrawal of these rejections is respectfully requested. 
In response, the MPEP makes clear that a references rational may be different from Applicants, therefore it is not required to teach that they have done the same thing for the same reason (see MPEP 2144.IV). 
Further, although Applicants disclosure is appreciated paragraph 0056 is not a proper showing of unexpected results.




A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Also, a proper experimental design (DOE) includes of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793